Citation Nr: 0026500	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a skin rash.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In June 1967 the RO denied service connection for a skin 
condition, described as a fungus, the veteran was properly 
notified of that determination, and no appeal was taken 
therefrom.

2.  The evidence submitted since the June 1967 RO denial 
includes private medical records which show treatment for 
cellulitis and rashes.  This evidence must be considered to 
fairly decide the veteran's claim of entitlement to service 
connection for a skin rash.

3.  The record contains no competent evidence showing that 
the veteran has a skin rash which is causally related to any 
incident of service.

4.  The record contains no competent evidence showing that 
the veteran's hypertension is causally related to any 
incident of service


CONCLUSIONS OF LAW

1.  The June 1967 decision which denied entitlement to 
service connection for a skin rash is final.  38 U.S.C.A. 
§ 4005(c) (1964); 38 C.F.R. § 19.153 (1967) (currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2000)).
2.  Evidence submitted since the June 1967 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a skin rash is new and 
material, and the claim is successfully reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin rash.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a skin 
rash 

Pertinent law and regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).


Analysis

The veteran filed his original claim for service connection 
for a skin condition, described as a fungus, in March 1967 
and it was denied by the RO in June 1967.  At that time the 
evidence available for review consisted of service medical 
records, a record of VA inpatient treatment from March to 
April 1967, a private medical record dated in April 1967 and 
a June 1967 VA examination.  The RO denied the claim and the 
veteran did not appeal that decision and it therefore became 
final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. § 19.153 
(1967) (currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2000)).

In this case, the evidence added to the record since the June 
1967 denial consists of private medical records and 
statements from the veteran.  The private medical records 
document treatment from September 1980 to September 1998 and 
include notations of treatment for cellulitis, hives and skin 
rashes.  This information bears directly and substantially 
upon specific matters under consideration.  The Board finds 
that this information is "new" since it was not available 
for review in June 1967 and is "material" since it bears 
directly on matters which were the bases of the prior denial 
of service connection.  The Court has held that the 
credibility of evidence must be presumed for the purpose of 
deciding whether it is new and material.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Therefore, as the Board finds 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  38 C.F.R. § 3.156 
(2000).

In light of the finding above, the Board must determine 
whether a well-grounded claim has been submitted and, if so, 
whether VA has met its duty to assist in the development of 
the claim prior to a de novo review on the merits of the 
claim.  See Elkins, 12 Vet. App. at 218-219.


Well-groundedness of the veteran's claims for entitlement to 
service connection for a skin rash and hypertension

Criteria

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumptive period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.



Entitlement to service connection for a skin rash

In light of the finding above that the veteran has submitted 
new and material evidence in support of his claim, the Board 
must determine whether a well-grounded claim has been 
submitted and, if so, whether VA has met its duty to assist 
in the development of the claim prior to a de novo review on 
the merits of the claim.  See Elkins, 12 Vet. App. at 218-
219.

Service medical records show that the veteran was 
hospitalized for generalized scabies and acute severe, 
generalized impetiginous dermatitis, cause undetermined, from 
April to June 1944.  His recovery was considered uneventful.  
The veteran was considered cured at the time of discharge 
from the hospital.  The report of the veteran's examination 
at the time of his separation from the service indicates that 
the skin was normal.  No lesions, rashes or scabs were noted 
anywhere on the veteran's body.

The veteran was afforded a VA examination in June 1967.  The 
sides of several of the fingers showed small areas of dry 
erythematous dermatitis with superficial scaling.  The soles 
and sides of both feet showed extensive vesiculation and 
scaling.  Multiple toenails of both feet showed yellowish-
brown discoloration, thickening and deformity.  The diagnoses 
were tinea pedis, with secondary dermatophytid of the hands; 
and onychomycosis of multiple toenails on both feet.  

Through his representative, in July 1967, the veteran stated 
that he believed that there were numerous missing records of 
treatment for a skin condition from 1944 to 1946.  He 
described sick call treatment at an amphibious base and 
aboard ship.  The RO requested a special search for the 
records described by the veteran, but in August 1967 the 
National Personnel Records Center indicated that no such 
records were found.  

Private inpatient records from October 1980 are also of 
record.  They document a 2 year history given by the veteran 
of chronic pruritic, dry red raised rash, scattered over much 
of his body, etiology uncertain.  He had been seen by 
dermatologists and the rash had been attributed to various 
things including Thiazide, soaps and pets.  However removing 
these suspected allergens from his environment had resulted 
in no improvement.  Topical ointments had also not helped.  
He reported suffering an episode of generalized dermatitis in 
1954, which was unlike the present rash.  The etiology was 
never found.  The diagnosis was generalized dermatitic rash 
and areas of capillary bruising, etiology was uncertain.

Hospital records from Presbyterian Hospital Center dated in 
October 1980 note allergies to adhesive tape, soaps and 
possibly Thiazide.  Records from Lovelace Medical Center 
dated in November 1980 also document a reported allergy to 
adhesive tape.  The physician noted a widespread pink 
subacute dermatitis.  The diagnosis was autoeczematization of 
the preexisting seborrheic dermatitis.  The physician did not 
feel that the eruption was related to suture materials used 
in a six vessel bypass from which the veteran was recovering.  

February 1981 records, also from Lovelace, indicated that the 
veteran had skin lesions which were at some point believed to 
be related to Thiazide, and September 1981 notes show that 
the veteran was given penicillin to treat cellulitis but 
developed a skin rash related to the penicillin.  Both 
conditions eventually resolved.

In August 1981 the veteran was admitted for treatment of 
cellulitis in his left leg.  Follow-up records from February 
1982 indicate the possibility of an allergic reaction to 
penicillin.  April 1982 records show that the cellulitis had 
resolved, however, treatment was necessary again in February 
and October 1983.  

Social worker's notes from June 1987 indicate that the 
veteran gave a history of a 4-month hospitalization during 
active duty but that this is not documented by the service 
medical records.

A July 1996 clinical record noted an area of 
hyperpigmentation of the plantar aspect of the right foot.  
No follow-up treatment is shown.

The veteran submitted a statement in support of his claim in 
June 1997 in which he indicated that he was bitten or 
infected during active service while performing his duties as 
part of an underwater demolition unit.  He contends that the 
resulting rash has resulted in continuing skin disorders.  

September 1998 private clinical records note tinea cruris.  A 
record from the New Mexico Heart Institute, also from 
September 1998 noted allergies to penicillin and adhesive 
tape.


Analysis

The evidence herein is insufficient to establish a well-
grounded claim as there is no competent medical evidence that 
the veteran's recurrent skin problems are related to active 
military service.  Although the veteran was hospitalized for 
a rash during his period of active duty, the medical evidence 
indicates that any objective signs of injury or disease had 
resolved soon thereafter.  In this regard the Board notes 
that the veteran's separation examination was completely 
negative for any findings or complaints related to a skin 
disorder.  Furthermore, the first post-service record of any 
skin disorder was in June 1967, more than 21 years after the 
veteran's discharge from active duty.

Although the veteran contends that the complaints during 
service are related to the complaints he currently has, as a 
layperson without demonstrated medical expertise, he is not 
competent to supply a medical nexus between any currently-
shown skin disorder and active duty.  Generally, lay persons 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The record does not contain any other medical 
evidence tending to show a nexus between the inservice 
complaints and the post-service skin disorders.

In light of the above, the veteran's claim for entitlement to 
service connection for a skin rash is therefore not well 
grounded and will be denied.


Entitlement to service connection for hypertension

On the veteran's entrance examination it was noted that he 
had a functional systolic murmur and his blood pressure was 
128 systolic, 76 diastolic.  The service medical records are 
negative for any complaints or findings associated with 
hypertension.  The report of separation examination indicated 
blood pressure readings of 134 systolic and 74 diastolic and 
136 systolic and 70 diastolic.  All other cardiovascular 
findings were normal.

Included in the record are the October 1980 records of 
Presbyterian Hospital Center which contain a presurgical and 
physical examination which notes that the veteran was told he 
had a heart murmur as a child.  As a risk factor it is noted 
that the veteran was diagnosed hypertensive in 1965.

An October 1996 clinical record notes all of the veteran's 
blood pressure readings taken at home were normal, but the 
readings taken at the clinic were high.  The provider used 
the term "white coat hypertension" to describe the 
veteran's condition.  This pattern of results is noted often 
in the clinical records from November 1996 to May 1997.

In a June 1997 statement the veteran explained his belief 
that his hypertension was attributable to the rash he had 
during active duty.  His contention was that the irritation 
elevated his blood pressure, and that as a result it had been 
high for over 50 years.  In a March 1998 statement he added 
that his mitral systolic heart murmur was also caused by the 
inservice skin condition.  In his June 1998 statement he gave 
a history of having his arms tied at night to keep him from 
scratching, and the anxiety of scratching and having to 
scratch elevated his blood pressure.


Analysis

As with the previous issue, the veteran has failed to 
establish a well-grounded claim of service connection for 
hypertension as there is no competent medical evidence that 
the veteran's hypertension is related to active military 
service.  The earliest evidence of hypertension is, by 
history, 1965, 19 years after separation from active duty.  

The veteran's contentions regarding hypertension as related 
to anxiety and stress caused by the rash during active duty 
are those of a layperson.  As previously stated, because the 
veteran is without demonstrated medical expertise, he is not 
competent to supply a medical nexus between hypertension and 
any disease or injury during active duty.  Layno, 5 Vet. App. 
at 469; Espiritu 2 Vet. App. at 494.  The record does not 
contain any other medical evidence tending to show a nexus 
between service and hypertension.  The veteran's claim for 
entitlement to service connection for hypertension is 
therefore not well grounded and will be denied.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
skin rash, the claim is reopened.


Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for hypertension is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

